       Case 1:19-cv-01184-WJ-CG Document 84 Filed 04/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO, et al.,

             Plaintiffs,

v.                                                          No. CV 19-1184 WJ/CG

YASHNA ASNANI, et al.,

             Defendants.

                    ORDER GRANTING MOTION TO WITHDRAW

       THIS MATTER is before the Court on Defendants’ counsel’s Motion to Withdraw

as Counsel, (Doc. 72), filed February 12, 2021. The Court hereby finds:

       1.    A situation has arisen such that Sutin, Thayer & Browne A Professional

Corporation’s continued representation of Defendants under the circumstances has

been rendered impossible, and good cause for withdrawal exists.

       2.    Defendants’ last known address, email and telephone numbers are as

follows:

             22320 Foothill Blvd.
             Suite 300
             Hayward, CA 94541
             (510) 538 - 0900
             yashna@bluesapphireinc.com

       3.    Pursuant to local rules D.N.M.LR-Civ. 83.7 and 83.8(c), Sutin Thayer &

Browne A Professional Corporation gave notice that Defendants Classic Cafe Cuisine,

LLC; Barreras Enterprises, Inc.; and New Mexico's Best Diner, LLC must be

represented by an attorney authorized to practice before this Court and must appear

through an attorney only.
       Case 1:19-cv-01184-WJ-CG Document 84 Filed 04/09/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Sutin, Thayer & Browne A Professional

Corporation is hereby withdrawn as counsel for Defendants.

       IT IS FURTHER ORDERED that Defendants Classic Cafe Cuisine, LLC;

Barreras Enterprises, Inc.; and New Mexico's Best Diner, LLC must be represented by

an attorney authorized to practice before this Court and must appear through an

attorney only.

       IT IS FURTHER ORDERED that Defendants shall have 30 days from the date of

this order to obtain new counsel.

       IT IS FURTHER ORDERED that pursuant to D.N.M.LR-Civ. 83.8(c), absent entry

of appearance by a new attorney for Defendants Classic Cafe Cuisine, LLC; Barreras

Enterprises, Inc.; and New Mexico's Best Diner, LLC, any filings made by those

Defendants on their own behalf, and not through their new attorney, may be stricken

and default judgment or other sanctions imposed on them.

       IT IS FURTHER ORDERED that Defendant Yashna Asnani may appear pro se in

this matter.

       IT IS FINALLY ORDERED that all correspondence and communication relevant

to this matter shall be made directly to Defendants at the address and telephone

number referenced above, until such time as Defendants retain a new attorney.

       IT IS SO ORDERED.




                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
